Citation Nr: 1705898	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  10-13 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a right knee disability, exclusive of a period of temporary total rating from April 27, 2009 to May 31, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to November 1969.  The Board notes that this was originally a period of active duty for training (ACDUTRA) during which the Veteran sustained an injury to his right knee. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection and assigned a 10 percent evaluation for the Veteran's right knee disability, based on limitation of flexion.  For the month of May 2009, a temporary total evaluation was in effect.  A 10 percent evaluation for the Veteran's right knee disability based on limitation of flexion was assigned thereafter.  The Veteran timely appealed the initial ratings assigned. 

In a January 2015 decision, the Board denied an increased rating for the period prior to April 27, 2009 and after May 31, 2009.  The Veteran appealed this issue to the Court of Appeals for Veterans Claims (Court).  In November 2015, the Court, pursuant to a Joint Motion for Remand (JMR), vacated the Board's decision, and remanded the issue for readjudication. 

In April 2016, the Board remanded the claim pursuant to the Court's JMR for further development.  The case has now returned to the Board for further adjudication. 

In October 2016, additional medical records were added to the record after the issuance of the most recent supplemental statement of the case (SSOC) issued earlier in October 2016.  In the January 2017 informal hearing presentation, the Veteran through his representative, waived Agency of Original Jurisdiction (AOJ) consideration of these records.  38 C.F.R. § 20.1304 (c)(2016).  Therefore, the Board may properly consider such newly received evidence.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to comply with the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  While the June 2016 VA examination commented on pain with weightbearing, it did not provide range of motion testing with weightbearing.  In addition, this same examination did not provide passive range of motion testing.  While this was conducted in a June 2008 examination, the Veteran's active range of motion has changed significantly since that time, calling into question whether his passive range of motion has also changed.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine the current severity of the Veteran's right knee disability.

The examination should include testing of active and passive range of motion, range of motion with weightbearing, and range of motion of both knees.

2.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




